PER CURIAM.
This is an action by an attorney [Richard Karl Goethel] and an accountant [Benjamin Sardinas] against a former client [Lorna D. Robertson] for monies due and owing for professional services rendered based on a written contract, quantum meruit and an account stated. The trial court entered final summary judgments for the attorney and accountant on the amount due and owing plus interest. The client appeals.
Our review of the record reveals that the final summary judgments were properly entered. All agree, and the undisputed evidence in the record shows, that the client herein engaged and thereafter accepted professional legal and accounting services from the plaintiffs herein which were competently rendered over an extended period of time, that the client paid periodically without protest on various bills sent by the attorney and accountant for such professional services, and that the outstanding *366fees presently due and owing to the attorney and accountant are admittedly reasonable and not excessive. In view of this showing, it is clear that there were only paper issues left to be decided in the cause, that there were no genuine issues of material fact, and that the plaintiffs were entitled to judgment as a matter of law. See Reflex, N. V. v. UMET Trust, 336 So.2d 473, 474-75 (Fla. 3d DCA 1976); Shafer & Miller v. Miami Heart Institute, Inc., 237 So.2d 310, 311 (Fla. 3d DCA 1970); Kochan v. American Fire & Casualty Co., 200 So.2d 213, 220 (Fla. 2d DCA 1967); Fla.R.Civ.P. 1.510(a), (c).
Affirmed.
HENDRY, J., dissents.